Citation Nr: 0212917	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  95-26 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease of the cervical spine, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbar spine, currently evaluated as 10 
percent disabling.

3.  Entitlement to a compensable evaluation for 
conjunctivitis.

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

5.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1993 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
the veteran service connection for conjunctivitis and 
bilateral hearing loss, assigning noncompensable disability 
ratings for each.  The RO also granted service connection for 
degenerative joint disease of the cervical and lumbar spine, 
assigning a 10 percent evaluation.  The RO also denied 
service connection for a left shoulder disorder.  The veteran 
subsequently perfected timely appeals regarding each of these 
issues.  During that stage of the appeal, the RO issued a 
Statement of the Case (SOC) in July 1994 and Supplemental 
Statements of the Case (SSOC's) in April 1998, May 2000, and 
July 2001.  

In an April 1998 rating decision, the RO granted separate 
disability evaluations of 10 percent each for the veteran's 
service-connected degenerative joint disease of the cervical 
spine and lumbar spine.  The United States Court of Appeals 
for Veterans Claims (Court) has held that, on a claim for an 
original or an increased rating, the appellant will generally 
be presumed to be seeking the maximum benefit allowed by law 
or regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court 
further held that, where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Accordingly, the Board finds that 
the issue of entitlement to increased evaluations for 
degenerative joint disease in both the cervical spine and 
lumbar spine remains on appeal.


REMAND

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
submitted in July 1998, the veteran indicated that he wished 
to appear at a personal hearing before a Member of the Board 
at the RO.  Pursuant to 38 C.F.R. § 20.700 (2001), a hearing 
on appeal will be granted if a veteran, or a veteran's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the veteran an opportunity for a 
hearing.  See 38 U.S.C.A. § 7107(b) (West Supp. 2002).  
Because the Board may not proceed with an adjudication of the 
veteran's claim without affording him an opportunity for the 
hearing he requested, a remand is required.

Accordingly, this case is remanded for the following:

The RO should take steps to schedule the 
veteran for a personal hearing, to be 
conducted by a traveling Member of the 
Board.  Appropriate notification should 
be given to the veteran, and such 
notification should be documented and 
associated with the veteran's claims 
folder.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2001).




